PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_ANX_02_NA_NA_FR.txt. 85

14.

15.

16.

 

ANNEXE II
I. — DocumMENTS DEPOSES AU COURS DE LA PROCEDURE ECRITE:
A. — Au nom du Gouvernement néerlandais :

. Traité du 12 mai 1863 portant réglement du régime des prises d’eau a la

Meuse.

. Carte (échelle 1: 400.000) des canaux situés en aval de Maestricht qui

existaient en 1863 et des sections du canal Albert et embranchements en
exploitation, projetés ou en voie d’exécution.

x

. Lettre du ministre de Belgique à La Haye au ministre des Aff. étr. des

Pays-Bas (19 févr. 1863).

. Exposé des motifs du Gouvernement belge à la Chambre des Représen-

tants concernant le Traité conclu entre les Pays-Bas et la Belgique, le
12 mai 1863, pour régler le régime des prises d’eau à la Meuse.

. Lettre de la députation permanente des États Provinciaux du Limbourg

néerlandais à la Deuxième Chambre des États-Généraux (22 janv. 1861).

. Extraits du rapport de l'ingénieur van Diesen au ministre de l'Intérieur

des Pays-Bas (24 août 1862) !.

. Extraits du rapport de l'inspecteur en chef du Waterstaat, M. van der Kun,

au ministre de l'Intérieur des Pays-Bas (2 sept. 1862) 1.

. Extraits du rapport de l'ingénieur M. van Opstall au ministre de l’Inté-

rieur des Pays-Bas (8 juin 1863)1.

. Extraits du rapport de l'ingénieur en chef Kümmer au ministre de l’Inté-

rieur de Belgique (26 déc. 1840) !.

. Lettre du ministre des Pays-Bas à Bruxelles au ministre des Af. étr. à

La Haye (3 oct. 1862).

. Lettre du ministre des Pays-Bas à Bruxelles au minsitre des Aff. étr. à

La Haye (7 oct. 1862).

. Lettre du ministre des Pays-Bas à Bruxelles au ministre des Aff. étr. à

La Haye (10 oct. 1862).

. Extrait de l’exposé des motifs du Gouvernement des Pays-Bas à la Deuxième

Chambre des États-Généraux accompagnant le projet de loi portant appro-

bation de certaines dispositions du Traité conclu entre les Pays-Bas et la

Belgique, le 12 mai 1863, pour régler le régime des prises d’eau à la

Meuse 1. .

Extrait du rapport provisoire de la Deuxième Chambre des Etats-Géné-

raux sur le projet de loi portant approbation de certaines dispositions du

Traité conclu entre les Pays-Bas et la Belgique, le 12 mai 1863, pour

régler le régime des prises d’eau à la Meuse?.

Extrait du mémoire-réponse du Gouvernement des Pays-Bas au rapport

provisoire de la Deuxième Chambre des États-Généraux concernant le pro-

jet de loi portant approbation de certaines dispositions du Traité conclu

entre les Pays-Bas et la Belgique, le 12 mai 1863, pour régler le régime

des prises d’eau à la Meuse}.

Historique de la prise d’eau de Hocht, avec les cartes suivantes :

a) Plan du terrain entre Maestricht et Neerhaeren relatif au projet de

la prolongation de la rigole navigable du grand canal du Nord jusqu’à
dans la ville de Maestricht (1819).

1 Le texte complet des documents cités en extraits a également été déposé.

85
86

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.
28.

29.

30.
31.

32.

33:

34.

35:

86

A/B 70. — EAUX DE LA MEUSE

b) Plan de la Meuse en aval de Smeermaes: commune de Lanaeke,
province de Limbourg (1820).

c) Situation du Zuid-Willemsvaart et du canal d’alimentation (prise
d’eau) en amont de l'écluse à sas n° 19 à Hocht, constatée en mars
1859.

Convention (non ratifiée) conclue le 21 septembre 1861 entre les Pays-Bas
et la Belgique, établissant des règles par rapport aux prises d’eau sur la
Meuse.

Extrait du rapport de l'inspecteur en chef du Waterstaat, M. van der Kun,
au ministre de l'Intérieur des Pays-Bas (2 sept. 1862).

Propositions belges jointes à la lettre du ministre de Belgique à La Haye
au ministre des Aff. étr. des Pays-Bas (19 févr. 1863, annexe I, fac-similé).

Texte des articles IV et XIV du dernier avant-projet du Traité de 1863
portant les paraphes du ministre des Travaux publics de la Belgique,
M. Vanderstichelen, et du ministre des Aff. étr. des Pays-Bas, M. van
der Maesen de. Sombreff (fac-similé).

Extrait de l'exposé des motifs du Gouvernement des Pays-Bas à la
Deuxième Chambre des États-Généraux accompagnant le projet de loi
portant approbation de certaines dispositions du Traité conclu entre les
Pays-Bas et la Belgique, le 12 mai 1863, pour régler le régime des prises
d’eau à la Meuse.

Extrait du rapport provisoire de la Deuxième Chambre des États-Géné-
raux sur le projet de loi portant approbation de certaines dispositions du
Traité conclu entre les Pays-Bas et la Belgique, le 12 mai 1863, pour
régler le régime des prises d’eau a la Meuse. |

Extraits des‘ procès-verbaux des séances du 26 et 27 juin 1863 de la
Deuxième Chambre des États-Généraux.

Extrait du mémoire-réponse du Gouvernement des Pays-Bas au rapport
provisoire de la Deuxième Chambre des États-Généraux, concernant le
projet de loi portant approbation de certaines dispositions du Traité conclu
entre les Pays-Bas et la Belgique, le 12 mai 1863, pour régler le régime
des prises d’eau à la Meuse.

Extraits des procès-verbaux des séances du 26 et du 27 juin 1863 de la
Deuxième Chambre des États-Généraux et de la séance du 4 juillet 1863
de la Première Chambre des États-Généraux.

Extraits de quelques manuels techniques démontrant que l’eau dite « d’éclu-
sage » est comprise dans les quantités d’eau nécessaires à l'alimentation
d’un canal.

Horaire applicable à l’écluse de Neerhaeren.

Quelques observations en réponse à la note de l'Administration belge sur
le débit de la Meuse.

Lettre du ministre des Aff. étr. de Belgique au ministre des Pays-Bas à
Bruxelles (22 janv. 1912).

Lettre du ministre des Pays-Bas à Bruxelles au ministre des Aff. étr. de
Belgique (19 févr. 1912).

Lettre du ministre des Aff. étr. de Belgique au ministre des Pays-Bas à
Bruxelles’ (16 févr. 1914).

Bijblad 1 & 2 Kamer tot de Nederl. St. Courant — Handelingen van de
Staten-Generaal, 1862-1863, contenant le texte im-extenso des nos 23 et 25
ci-dessus.

Photocopie reproduisant un extrait de la copie des propositions du baron
Dujardin, ministre de Belgique à La Haye, avec les annotations margi-
nales du ministre des Aff. étr. des Pays-Bas, M. van der Maesen de
Sombreff..

Rapports sur le fonctionnement de l'Office de la Navigation pendant
V’exercice des années 1934 et 1935, publiés par le ministère des Travaux
publics de la Belgique.

(A titre de communication.) Ouvrage intitulé: Les Voies navigables en
Belgique (éd. de 1842 et de 1880).
87

S Un BWHH

ro,

. Lettre du ministre des Aff. étr. de Belgique au ministre de Belgique

A/B 70. — EAUX DE LA MEUSE

. (À fire de communication.) Ouvrage intitulé: A Treatise on Rivers and

Canals (Oxford, 1882), t. I, par L. F. Vernon-Harcourt.

B. — Au nom du Gouvernement belge :

. Histoire de la prise d’eau de Hocht (note).

. Texte de la Convention et de la Déclaration du 11 janvier 1873.

. Note de l’Administration belge sur le débit de la Meuse.

. Note remise par le ministre de Belgique à La Haye au ministre des Aff.

étr. des Pays-Bas (28 avril 1921).

. Note transmise le 29 juillet 1921 au ministre de Belgique à La Haye par

le ministre des Aff. étr. des Pays-Bas.

. Instructions transmises le 6 mars 1922 par le ministre des Aff. étr. de

Belgique au ministre de Belgique 4 La Haye.

. Lettre du ministre des Aff. étr. des Pays-Bas au ministre de Belgique 4

La Haye (13 mars 1923).

wo

La Haye (12 sept. 1923).

. Lettre du secrétairé général du ministère des Aff. étr. de Belgique au

ministre des Pays-Bas à Bruxelles (30 juillet 1935).
Lettre du ministre des Pays-Bas à Bruxelles au ministre des Aff. étr, de

Belgique (12 févr. 1906).

Cartes et plans :

87

. Plan de Maestricht et des voies d’eau directement à l'aval.
. Carte du canal de Hasselt {son alimentation par le Démer).
. Profil en longueur et coupe en travers de la dernière section du canal

Albert.

II. — DOCUMENTS DÉPOSÉS AU COURS DE LA PROCÉDURE ORALE :

À. — Au nom du Gouvernement néerlandais :

. Photographie du canal Albert à Viersel.
. « Recueil des Traités et Conventions conclus par le Royaume des Pays-Bas

avec les Puissances étrangères depuis 1813 jusqu'à nos jours », par E. G.
Lagemans, t. II, III et V, contenant entre autres:

a) Tableau et note explicative joints au Traité du 12 mai 1863 portant
règlement du régime des prises d’eau à la Meuse (mentionnés dans
l'article TX dudit traité). . .

b) Traité du 5 novembre 1842 (cité dans la Duplique, p. 10).

c) Convention de délimitation entre les Pays-Bas et la Belgique (citée
dans le Mémoire, p. 4, et dans la Duplique, p. 22).

d) Traité de séparation du 19 avril 1839 (cité dans le Mémoire, p. 6).

e) Conventions de 1845 et 1850 relativement au canal latéral Liége-
Maestricht.

. Annales des Travaux publics de Belgique, 1928 et 1933.
. Bulletin de la Société belge des Ingénieurs et des Industriels, 1930, 1931 et

1933.

. Revue universelle des Mines, de la Métallurgie, des Travaux publics, des

Sciences et des Arts appliqués à l'Industrie. « Annuaire de l'Association des
Ingénieurs sortis de l’École de Liége », 1930.

. Ouvrage intitulé: Le problème de la Meuse, par L. Ardent, 1931.
. Note de la Direction du Waterstaat sur l'alimentation du canal Juliana

(16 mai 1937). (Texte en langue néerl., avec trad. en français.)
88 A/B 70. — EAUX DE LA MEUSE

B. — Au nom du Gouvernement belge :

I. Livre gris belge. Document diplomatique relatif a la revision des traités
de 1839, publié à Bruxelles en 1929. (Document contenant aux pp. 11 et
suiv. le texte des Traités hollando-belges des 3 avril 1925 et 22 mai 1926.)

2. Rapport de la Commission officielle néerlandaise instituée par arrêté royal
du 30 mai 1921, n° 96, en vue de réunir la documentation concernant la
fourniture d'électricité du pays (Verslag der Staatscommissie ingesteld bit
Koninklijk Besluit van 30 Mei 1921, N° 96. Om van Voorlichting te dienen
omirent de ÆElectriciteits-Voorziening van het Land. — ’s-Gravenhage, Alge-
meene Landsdrukkerij, 1925).

3. Aide-mémoire néerlandais déposé le 29 mars 1934 au ministère des Aff.
étr. à Bruxelles.

4. Coupures extraites des journaux suivants, avec traduction en français :

1) Limburger Koerier, de Maestricht (5 déc. 1934).

2) Algemeen Handelsblad, d'Amsterdam (18 déc. 1934).

3) Algemeen Handelsblad, d'Amsterdam (19 déc. 1934).

4) Nieuwe Rotterdamsche Courant (8 juin 1935 ; deux articles).
5) Algemeen Handelsblad, d'Amsterdam (12 juin 1935).

5. Compte rendu résumé de l’entretien du 17 décembre 1934 entre le ministre
des Aff. étr. de Belgique et le ministre des Pays-Bas a Bruxelles.

6. Ouvrage intitulé: « Commission hollando-belge instituée en vue d’étudier la
canalisation de la Meuse mitoyenne » (Nederlandsch-Belgische Commissie
ingesteld tot onderzoek van dé kanalisatie van de Gemeenschappelijke Maas) :

rère Partie: Procés-verbaux des séances.
2me .» : Rapport sur les travaux de la Commission.

7. Texte des déclarations faites au Sénat de Belgique en séance du mardi
16 mars 1937 par M. Merlot, ministre des Travaux publics et de la
Résorption du chémage, en réponse au discours de M. le sénateur Nothomb.

81. a) Règlement du 20 mai 1843 pour l'exécution de Varticle 9 du Traité
du 19 avril 1839 relativement à la navigation de la Meuse.

b) Convention du 8 mai 1851 entre la Belgique et les Pays-Bas pour la
suppression des péages sur la navigation de la Meuse mixte.

c) Convention du 23 avril 1852 entre la Belgique et les Pays-Bas pour
régler la surveillance des plantations d’osiers sur les rives de la Meuse
mixte.

d) Convention du 11 décembre 1860 réglant la police et la navigation à
vapeur sur la partie de la Meuse qui forme limite entre la Belgique
et les Pays-Bas.

e) Convention du 31 octobre 1885 entre la Belgique et les Pays-Bas
portant réglement de police et de navigation pour la partie de la
Meuse située sur le territoire belge, et modifiant le Réglement inter-
national du 20 mai 1843 relatif A la navigation de la Meuse.

g. Arrété royal du 15 octobre 1935.
10. Ouvrage intitulé: De kanalisatie der Maas, par J. Schaepkens van Riempst.

11. (À litre de communication.) Ouvrage intitulé: Votes navigables de la
Belgique, publié en 1880.

 

 

1 Le texte de ces documents n’a pas été déposé: une référence a été indi-
quée à l'ouvrage du baron Guillaume: Code des Relations conventionnelles
entre la Belgique et les: Pays-Bas (1894), où se trouvent lesdits documents.

88
89

89 A/B 70. — EAUX DE LA MEUSE

C. — Documents recueillis par le Greffe sur instructions de la Cour :

1. Traité du 12 mai 1863, entre la Belgique et les Pays-Bas, relatif au
rachat du péage de l’Escaut. (Texte extrait du Nouveau Recueil général
de Tyaités, de Martens, t. XVII: 2, p. 230.)

2. Traité de commerce et de. navigation entre les Pays-Bas et la Belgique,
signé à La Haye le 12 mai 1863. (Id., ibid., p. 249.)
